Citation Nr: 0532566	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  04-21 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD) evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied an increase rating for PTSD.  

In June 2005, the veteran testified at a video conference 
hearing before the undersigned veterans law judge (VLJ) 
sitting at the Board and the veteran at the RO.  A transcript 
of that hearing is in the file.

This case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.

REMAND

The veteran contends that the evaluation currently assigned 
his PTSD does not accurately reflect the severity of that 
disorder.  The record shows that he was afforded a VA PTSD 
examination in July 2003. At that VA examination the examiner 
suspected that the veteran might be exaggerating his symptoms 
due to the results of his mental status examination.  He 
reportedly gave approximate answers to questions, and he 
continued to have problems with alcohol dependence.  Assuming 
that he was not exaggerating his disability overall was 
considered to be severe.  The examiner recommended 
psychological testing.  

In a subsequent VA PTSD examination in September 2003, the 
examiner opined that psychometric data clearly indicated that 
the veteran was exaggerating cognitive symptoms.  He was 
noted to report inconsistent psychiatric symptoms.  He was 
unreliable in reporting alcohol consumption which was 
considered a primary factor causing his impairment in social 
and occupational activities.   The examiner opined that his 
behavior was consistent with a personality disorder with 
traits of an antisocial nature as well as some schizotypal 
traits.  The disability due to these conditions was 
considered mild to moderate.

Subsequently the RO received an August 2004 letter from the 
veteran's VA treating psychologist and a psychiatrist.  This 
letter submitted in support of the veteran's claim noted that 
his consistent presentation in over 30 individual face to 
face therapy sessions was more representative than the VA 
examinations.  The letter noted that the overwhelming 
majority of clinical evidence was of severe and chronic PTSD.  

In a September 2004 memorandum typed on a VA progress note, 
the veteran's VA treating psychologist noted that the veteran 
had been treated for several years at the VA Clinic.  In the 
professional judgment of his provider he was severely 
disabled and unemployable due to PTSD.  It noted further that 
he had undergone a six week inpatient study at the Salisbury 
VAMC and was diagnosed with chronic severe PTSD.  He was 
determined to be unemployable and totally disabled.  

The veteran was subsequently afforded another VA examination 
in October 2004 by the same examiner who saw him in July 
2003.  The examiner noted that the veteran's presentation was 
again consistent with malingering.  His symptoms were 
inconsistent with PTSD and he reported insufficient symptoms 
to provide a diagnosis.  The examiner suggested a 
psychological evaluation by another examiner who had not 
previously seen the veteran.  

In a November 2004 VA examination, the examiner noted that 
the results of the psychological testing were considered 
consistent with extreme symptom exaggeration and probable 
malingering.

At the June 2005 video conference hearing, the veteran 
testified that his PTSD was worse in severity than described 
by the VA examiners.  The VLJ noted the conflict between the 
treating physicians and the physicians providing the VA 
examinations.  The veteran was asked if he would be willing 
to participate in a period of observation and evaluation at a 
VA facility that he has not previously been treated at in 
order to get an independent view of the nature and extent of 
his PTSD.  The appellant agreed to participate noting that he 
already scheduled to be so evaluated at the Salisbury VAMC in 
July.  He also noted that he had been awarded Social Security 
Administration (SSA) benefits in 2000 or 2001.  The VLJ 
agreed to keep the record open for 60 days in order to 
receive and consider additional evidence from the Salisbury 
VAMC as well as from the SSA.

In August 2005, the veteran's service representative 
submitted a copy of a March 2002 Social Security 
Administration decision granting SSA disability benefits.  
Unfortunately this was only the first page of the 
determination and did not indicate the disability rated.  The 
Court has held that where a veteran is in receipt of Social 
Security disability benefits, the medical records underlying 
that award are relevant to issues such as those on appeal 
here. Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As 
such, these medical records as well as the complete SSA 
determination must be obtained for association with the 
claims folder. 

In addition, the service representative provided a discharge 
summary dated August 2005 from the Salisbury VAMC.  This 
noted a diagnosis of chronic severe PTSD in relapse.  It 
further noted that the veteran was "Unemployable due to 
chronic severe posttraumatic stress disorder with persistent 
symptoms, frequent flare-ups and a permanent condition."  
The treatment records from this period of care were not 
provided.  Records of treatment from July 12 through August 
25, 2005, from the Salisbury VAMC should be requested upon 
remand.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
ascertain whether he has had any recent 
treatment for his PTSD, both VA and 
private. With appropriate authorization, 
these records should be obtained and 
associated with the claims folders. The 
RO must also obtain all records of 
treatment at the Salisbury, Maryland VAMC 
from July 12, through August 25, 2005.  
All records and responses received must 
be associated with the claims folder.

2. The RO should obtain and associate 
with the claims file copies of all 
medical records underlying the March 2002 
Social Security disability award 
determination.

3. Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issue. The RO 
should issue an appropriate notice of 
that rating action. If any benefits 
sought remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision. They should then be afforded an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

